Citation Nr: 1234845	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from February 1975 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The evidence is in equipoise as to whether the adenocarcinoma of the Veteran's rectum had its onset in service.  


CONCLUSION OF LAW

Adenocarcinoma of the rectum was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the adenocarcinoma of the Veteran's rectum, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran seeks service connection for adenocarcinoma of the rectum.  The Veteran retired from active military service in February 2005 after 30 years of service.  In July 2007, the Veteran underwent a colon cancer screening colonoscopy, which was recommended by his primary physician solely due to his age (over 50).  The colonoscopy revealed that the Veteran had a mass lesion of about 3 to 4 cms in the rectum with center ulceration, which was thought to be solitary ulcer of the rectum versus rectal cancer.  The lesion was deeply penetrated and not able to be completely removed with snare.  A partial tissue was ablated for pathological study.  The surgical pathology report provided a diagnosis of invasive, moderately differentiated colonic adenocarcinoma.  

The Veteran was referred to an oncologist, whom he saw initially on August 2, 2007.  The oncologist's initial treatment report indicates that the Veteran was totally asymptomatic.  The oncologist reviewed the report of the July 2007 colonoscopy as well as discussed the findings with the doctor who conducted the colonoscopy.  His assessment was superficial rectal carcinoma of questionable T stage.  Goals of treatment were discussed with the Veteran, and the oncologist noted that he anticipated that the Veteran would undergo a repeat colonoscopy once he saw his surgeon for the purpose of obtaining a deeper biopsy and possibly a rectal ultrasound to better define exactly what the T stage of the tumor was.

On August 6, 2009, the Veteran underwent an initial surgical consultation for his rectal carcinoma.  It was again noted that the Veteran was asymptomatic.  The surgeon's note indicated that his initial plan of action was to try to obtain an ultrasound of the rectum and, if not, to obtain a small wedge biopsy, in order to determine the stage of the Veteran's cancer and whether chemotherapy and radiation would be recommended along with surgery.  On August 24, 2007, the Veteran underwent a second colonoscopy which demonstrated evidence of a rectal mass just above the dentate line at the three to five o'clock position with numerous biopsies being performed, and rectal endoscopic ultrasound evidence of homogeneous hypo-echoic rectal neoplasm extending through the muscularis propria and the surroundings serosa.  On August 29, 2007, the Veteran was seen for a radiation oncology consultation.  It was noted that the repeat colonoscopy and endorectal ultrasound showed the Veteran's lesion to be a T3 lesion with no apparent adenopathy and repeat biopsy showed an adenocarcinoma, grade 3 invading the submucosa.  The impression was T3 N0 adenocarcinoma of the rectum.  The tentative plan was to treat the pelvis with combined chemotherapy preoperatively.  The Veteran, therefore, underwent chemotherapy from August 29, 2007 through October 25, 2007.

On November 30, 2007, the Veteran underwent abdominoperineal resection of the cancerous lesion with a colostomy.  In February 2008 he initiated post operative chemotherapy treatment.  Since the available treatment records end in April 2008, the Board is unable to determine when the Veteran completed his chemotherapy treatment.

In support of his claim, the Veteran submitted a statement from his oncologist dated in May 2009.  The oncologist stated that, because of the fact that the standard medical thinking is that it takes a colon polyp approximately three years to approach one centimeter in size, he thinks it reasonable to assume that the mass measuring three to four centimeters and the Veteran's rectum had been present for at least three years, and, assuming an exponential pattern of growth, it could have easily been there as long as five years prior to a becoming symptomatic and leading to him seeking medical attention.

Although the above medical statement suggests that the onset of the adenocarcinoma of the Veteran's rectum was while he was on active duty, the Board finds it is not stated in a definitive enough manner to constitute adequate medical nexus evidence.  Consequently, the Board sought a VHA medical expert opinion from a colo-rectal surgeon.  In August 2012, a medical expert opinion was obtained from the Chief of Surgery at the Miami, Florida, VA Medical Center.  This medical expert stated that these cancers develop from adenomatous polyps.  There is a set of changes that occur in these polyps which can lead to cancer.  There is no known causative agent that initiates or causes this transformation.  He noted that there is no physical examination, including rectal, at the time of the Veteran's discharge that is included in the medical record.  Based on this, the medical expert stated that it is impossible to determine whether this cancer or a polyp was present at the time of military discharge.  He also opined that it is unlikely that military service was the cause of this cancer.

Based upon the evidence as a whole, the Board finds that it is in equipoise as to whether the adenocarcinoma of the Veteran's rectum had its onset in service.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's cancer was diagnosed in July 2007, only 15 months after his discharge from active duty.  The statement from the Veteran's private treating oncologist gives an opinion that the timeframe of the development of the Veteran's cancer was three to five years, which would place the onset of it within the Veteran's active duty.  Further, the VHA medical expert clearly felt it was not possible to determine the onset of the Veteran's cancer, nor was he (the VHA medical expert) willing to say whether it was present at the time of the Veteran's discharge from active duty.  
Accordingly, the Board finds that this evidence raises a reasonable doubt that the adenocarcinoma of the Veteran's rectum had its onset in service.  Resolving this reasonable doubt in the Veteran's favor, therefore, the Board finds that service connection for adenocarcinoma of the rectum is warranted.


ORDER


Entitlement to service connection for adenocarcinoma of the rectum is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


